Citation Nr: 1746786	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  02-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for traumatic brain injury (TBI).

3.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbar spine (back disability).

4.  Entitlement to increases in the "staged" (20 percent prior to January 17, 2013, 30 percent from January 17, 2013, to December 18, 2014, and 20 percent from that date) ratings assigned for degenerative joint disease of the cervical spine (neck disability).

5.  Entitlement to increases in the "staged" (20 percent prior December 28, 2009, and noncompensable from that date) ratings assigned for radiculopathy of the right upper extremity (right arm disability).  

6.  Entitlement to a compensable rating for a surgical scar of the anterior neck.

(The issues of service connection for sleep apnea, left shoulder disability, hypertension, hearing loss, and diabetes are addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1986 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO) [specifically, decisions issued in December 2009 (granting a temporary 100 percent rating for neck disability through November 30, 2009, and 20 percent from that date); February 2013 (granting a "staged" 30 percent rating for neck disability from January 17, 2013); May 2014 (granting a 20 percent rating for right arm disability prior to December 28, 2009, and a noncompensable rating from that date); and January 2015 (denying service connection for TBI and left knee disabilities, granting service connection for a neck scar and assigning a noncompensable rating, continuing the ratings assigned for back and right arm disabilities, and decreasing the neck rating to 20 percent, effective December 18, 2014).]  As any rating increases granted during the period on appeal are less than the maximum schedular rating available for such disabilities, and the Veteran has not expressed satisfaction with the ratings, the appeal of those issues continues.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2011, the Veteran testified on the issue of the rating assigned for a neck disability at a Travel Board hearing before an acting Veterans Law Judge (VLJ) who is no longer with the Board; that acting VLJ remanded the matter in June 2012 for additional development.  In September 2013, the Veteran was notified that the acting VLJ was no longer with the Board.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case, which he accepted.  The matter was reassigned to the undersigned.  In February 2017, the Veteran presented testimony before the undersigned on all issues addressed herein. 

The issues of service connection for TBI and left knee disability and the ratings assigned for back, neck, and right arm disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record during the February 2017 Board hearing, the appellant withdrew his appeal seeking an increased rating for a surgical scar of the anterior neck; there are no questions of fact or law remaining before the Board in this matter.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a matter of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or an authorized representative, either in writing or on the record at a hearing, before the Board issues a decision in the matter.  38 C.F.R. § 20.204.

During the February 2017 Board hearing, the appellant withdrew (on the record) his appeal seeking a compensable rating for a surgical scar of the anterior neck.  Hence, there remains no allegation of error of fact or law for the Board to consider regarding that issue.  Accordingly, the Board does not have any further jurisdiction to consider an appeal in the matter.


ORDER

The appeal seeking a compensable rating for a surgical scar of the anterior neck is dismissed.


REMAND

While the Board regrets the additional delay, it nonetheless finds that remand is necessary to ensure that the record is complete and that VA fully complies with its duty to assist.
Increased Ratings

As regards the increased rating matters on appeal, during the February 2017 Board hearing, the Veteran testified that the underlying conditions (back, neck, and right arm) had worsened since the last VA examinations were provided.  Accordingly, a new examination to ascertain the current severity of those disabilities is necessary. 

In addition, the record indicates that, during the appeal period, the Veteran became disabled due, in part, to some of the service-connected disabilities at issue.  (See February 2014 letter from the Office of Personnel Management.)  In August 2014, VA sought records from Tinker Air Force Base (AFB) regarding the Veteran's employment through March 2014.  In September 2014, Tinker AFB responded that the relevant responsibilities had been transferred to Randolph AFB; no attempt was made to obtain the records from Randolph AFB.  As these records may be pertinent to the severity of the claims at issue during the appeal period, they should be sought on remand.  

The Board also notes that any records of ongoing treatment for such disabilities may be pertinent and should be secured for the record; any VA records of such evaluation or treatment are constructively of record and must be secured.

Service Connection

The Veteran has asserted that his TBI and left knee disability may be related to the same September 1986 event in service.  The Veteran asserts that he was injured when a span wire snapped, that he was knocked unconscious and remained so for 12 hours, and that he awoke in sickbay, attached to IVs, with great pain and no memory of the event.  He reports being given no duties after that point and being placed in traction in October 1986.  (See October 2005 and June 2010 VA examination reports and June 2011 and February 2017 hearing transcripts.)  

To corroborate his account, the Veteran has provided a letter signed by a fellow service member who claimed to have witnessed the events in question.  The service member reported that the Veteran was rendered unconscious then he was dragged across the deck by a cable line and "was taken down to sick bay were [sic] he came to that night."  The service member stated that the Veteran remained on limited duty until he was transferred to the Naval Hospital in Long Beach, California.    

However, the Veteran's service treatment records (STRs) indicate that on September 10, 1986, the Veteran sought treatment for back pain that onset when he was pulling on a line that morning.  He was prescribed 24 hours of bed rest, heat, medication (Valium and Motrin), and advised to return in the morning.  There is no mention of loss of consciousness or in-patient treatment, administration of IVs, or traction.  Additional treatment records though August 1987 indicate that he remained stationed on the U.S.S.  New Jersey, where he was assigned tasks that involved heavy lifting (i.e., he was not exclusively on limited duty), such as mess cook.  (See February 1987 STR.)  In October 1987, over one year after the September 1986 incident, he was temporarily assigned to Naval Station Long Beach because his ship was going to be underway and he was required to attend some follow-up appointments at the land-based clinic.  (See, e.g., October 1987 temporary travel order.)  Thus, the clinical record currently associated with the Veteran's claims file appears to contradict the lay testimony.

During the February 2017 Board hearing, the Veteran testified that records of additional treatment at Long Beach Naval Hospital are not associated with his claims file, to include treatment for suspected TBI and discussion of the alleged in-service events with a psychiatrist.  The Veteran's STRs confirm that at least some of his medical records were maintained in a separate file.  (See, e.g., November 1987 STR, noting that, due to confidentiality, another file is kept in psychiatry clinic.)  The Veteran's attorney has suggested that these records may be able resolve the discrepancy in the Veteran's favor.  (See February 2017 hearing transcript, page 20.)  

It appears that the AOJ attempted to obtain those records from the Naval Medical Center in San Diego because the Long Beach Naval Hospital had closed (and it was assumed that records would have been transferred to San Diego).  In August 2001, the San Diego Naval Medical Center responded that records are not retained after five years.  The Board notes that the records in question pertain to a then-active service member and may have been transferred elsewhere (i.e., not destroyed); furthermore, it has not been confirmed that the Veteran's records from Long Beach were ever sent to San Diego.  Given the critical nature of these records in resolving the nature of the September 1986 incident-and to establishing nexus for disabilities alleged to have been incurred as a result-remand is required for exhaustive development to attempt to locate these identified records for association with the Veteran's claims file.  See Gagne v. McDonald, 27 Vet. App. 397 (2015) (holding that VA's duty to assist under the VCAA "requires that VA 'continue' to try to obtain records in the possession of a government agency until such a search becomes futile.") 

Additionally, VA examinations were not provided with respect to the service connection matters addressed herein (because the Veteran's report of the September 1986 incident was determined (by the AOJ) to be less than credible).  However, the Board notes that the Veteran's STRs indicate that in April 1988 the Veteran was "jumped" outside a club and sustained injuries.  Furthermore, the Veteran has obtained private September 2013 and December 2016 nexus opinions that attribute the Veteran's TBI and left knee disabilities to his active service.  While the private opinions attribute the disabilities to the alleged September 1986 incident and not to the documented April 1988 incident, the Board nonetheless finds that the "low threshold" standard as to when an examination to obtain a nexus opinion is required is met for this issue, and development for such an examination is warranted.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for exhaustive development to obtain for association with the record copies of the Veteran's complete STRs, to specifically include his separately maintained psychiatric folder and records of all treatment provided at Long Beach Naval Hospital.  All facilities where such records may be stored should be searched.  If such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the Veteran should be so notified.  The scope of the search must be noted in the record.

2.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for the disabilities remaining on appeal and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should obtain for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  After instructions (1) and (2) are completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and cause of his left knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should respond to the following:

(a) Please identify (by diagnosis) each left knee disability found/shown by the record. 

(b) Please identify the likely cause for each left knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service?  The examiner is asked to comment on the September 1986 and April 1988 incidents as documented in the (expanded) record, the September 2013 and December 2016 private examinations, and the Veteran's lay testimony regarding any pertinent symptoms.

If a left knee disability shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.   After instructions (1) and (2) are completed, the AOJ should arrange for a neurological examination of the Veteran to determine the nature and cause of his TBI.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should respond to the following:

(a) Please identify (by diagnosis) each residual of TBI found/shown by the record.  Specifically, does the Veteran have, or at any time during the appeal period has he had, a diagnosis of TBI or residuals thereof?

(b) Please identify the likely cause for each TBI/residuals disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service?  The examiner is asked to comment on the September 1986 and April 1988 incidents as documented in the (expanded) record, the September 2013 and December 2016 private examinations, and the Veteran's lay testimony regarding any pertinent symptoms.

If TBI/residuals shown are deemed to be unrelated to service OR NOT PRESENT DURING THE APPEAL PERIOD, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5.  After instructions (1) and (2) are completed, the AOJ should arrange for orthopedic examination of the Veteran (with neurological consult if deemed necessary) to determine the scope, nature, and severity of his service-connected back, neck, and right arm disabilities throughout the period on appeal (from December 1, 2009, for the neck disability and from March 2013 for the back and right arm disabilities).  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed, to specifically include (for the neck and back disabilities) testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as well as § 4.59, and Diagnostic Code 8514, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  

As regards the back and neck, the examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner is asked to specifically address the Veteran's contention that his neck disability causes blurred vision and the findings on January 2013 VA examination that adapting to a standing desk (to accommodate the neck injury) would aggravate his other service-connected disabilities.

As regards the right arm, the examiner should classify the impairment shown as mild, moderate, or severe incomplete, or complete, paralysis of the affected nerves (and explain the rationale for assigning such classification).

The examiner should comment on the nature and degree of functional impairment that is due to each disability, to include any functional impairment due to medication used to treat the disabilities at issue.  The examiner is also asked to identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).

In responding, the examiner is asked to carefully review the record, to include reports of VA and private treatment records and the September 2013 and December 2016 private examinations, and to address any discrepancies in the level of disability/functional impairment recorded, to specifically include comment as to whether the Veteran's self-reported symptoms (to include those reported on examination, during the Board hearing, and in correspondence with VA) are consistent with the clinical record. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


